DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites “n cutting edge s . . . .”  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: while the scope of the claim is generally understood, the indenting of the claim needs to be fixed.  For example, the claim recites “each of the n lateral faces including:” but then there are no sub-indents.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, 23-24, 26, 30-31, 35 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 20 recites “the first external angle and the second external angle are substantially equal,” which contains new matter.  The specification at the time of filing does not have support for “substantially equal.”  There is support only for equal.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23-24, 26, 30-31, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2010/0221076 A1) in view of Ishi (US Pub. No. 2012/0155976 A1) and Hansson et al. (US Patent No. 5,246,315).
(Claims 20 and 21) Takahashi et al. (“Takahashi”) discloses a peeling plate (20), including a plate body (Figs. 4-9) having an upper side surface (21), an opposite lower side surface (21; Figs. 4, 5), a lateral surface (22; Fig. 5) extending between the upper side and the lower side, a central bore (32) extending between the upper side surface and the lower side surface, and a symmetry axis (Fig. 4; ¶ 0063), said symmetry axis extending through a center of the central bore (Fig. 4; ¶ 0063).  The lateral surface includes n lateral faces (22a, 29) extending between said upper side surface and said lower side surface (Figs. 4, 5), and n lateral surface corner edges (29), which respectively separate each of the n lateral faces from one another.  Each of the n lateral faces includes a first part-face (28 to the right of the first part face 22a in Fig. 5) extending parallel to the symmetry axis, a second part-face (22a) extending parallel to the n cutting edges (23) located at an intersection of the of the lateral surface (22) and the upper side surface (21).  Each cutting edge has successively: a primary cutting edge (23a, 31b); a corner cutting edge (30); and a secondary cutting edge (31a).
Each of the n cutting edges (23) is located, respectively, with the n lateral faces in the following manner:
the primary cutting edge (23a, 31b) being defined by an intersection between the upper side surface and both of the second part-face (22a) and the third part-face (28 to the left of the first part 22a face in Fig. 5) of one lateral face of the n lateral faces; the primary cutting edge (23a, 31b) spans both of the second part-face (22a) and the third part-face (28 to the left of the first part 22a face in Fig. 5) of the one lateral face (Figs. 4, 5);
the corner cutting edge (30) is defined by an intersection between the upper side surface and one of the n lateral surface corner edges (29); and
the secondary cutting edge (31a) is defined by an intersection between the upper side surface (21) and the first part-face (28 to the right of the first part 22a face in Fig. 5 n lateral faces.
The upper side surface (21; Fig. 4) defines an upper plane perpendicular to the symmetry axis, none of the n cutting edges extend above the upper plane in a direction from the lower side surface to the upper side surface (Fig. 5). The peeling plate exhibiting an n-fold symmetry about the symmetry axis.  While the first external angle and the second external angle are disclosed as being greater than 180 degrees (Fig. 4; ¶ 0068) and inclining at a substantially equal angle (Fig. 4), the angles are not explicitly disclosed as being within the claimed range.  Yet, the external angles are result-effective variables because the relative angles between cutting edges impacts cutting performance and insert life due to forces acting on the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the peeling plate disclosed in Takahashi with first and second external angles within the claimed range in order to optimize cutting performance and insert life.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Takahashi does not explicitly neither discloses n being five or six such that the plate is a regular pentagon or a substantially regular hexagon nor a support chamfer of the second part-face of the one lateral face defines the primary cutting edge along the second part-face.
Ishi discloses that it is known in the art to provide a plate insert of differing polygonal shapes, including pentagonal or hexagonal such that n is five or six, respectively (¶ 0021).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the peeling plate disclosed in Takahashi in a hexagonal form such that n is six, respectively as 
Hansson et al. (“Hansson”) discloses a support chamfer (24) of the lateral surface (13) of defining the primary cutting edge (16) along the lateral surface.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the peeling plate disclosed in Takahashi with a support chamfer of the lateral surface to define the primary cutting edge as taught by Hansson in order to provide structural support in the primary cutting area.
(Claim 23) Takahashi does not explicitly disclose the ratio between each secondary cutting edge and each primary cutting edge, respectively.  Ishi discloses that the relative length relationship within the range claimed (¶ 0047).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the peeling plate disclosed in Takahashi with the ratio between each secondary cutting edge and each primary cutting edge, respectively, within the range suggested by Ishi in order to optimize cutting performance based upon operational parameters.
(Claim 24) Each primary cutting edge is linear (¶ 0067).
(Claim 26) While the first external angle is disclosed as being greater than 180 degrees (Fig. 4; ¶ 0068), the angle is not explicitly disclosed as being 190°.  Yet, the external angles are result-effective variables because the relative angles between cutting edges impacts cutting performance and insert life due to forces acting on the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the peeling plate disclosed in Takahashi with a first external angle with the claimed value in order to optimize cutting performance and insert life.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 
(Claim 30) The peeling plate is a reversible, double-sided peeling plate (Figs. 4, 5; ¶ 0063).
(Claim 31) The peeling plate, as a result of being a reversible, double-sided peeling plate (Figs. 4, 5; ¶ 0063), has n cutting edges located at an intersection of the of the lateral surface and the lower side surface (Fig. 5).  Each cutting edge including successively: a lower primary cutting edge; a lower corner cutting edge; and a lower secondary cutting edge (Fig. 5; ¶ 0063).
(Claim 35) The peeling plate includes a chip removal geometry (21b) formed on at least one of said upper side or said lower side (Fig. 7).
(Claim 37) Each primary cutting edge is round having a curvature radius (¶ 0067; Fig. 5).  While the reference does not explicitly disclose the radius of curvature, the radius of curvature is a result-effective variable because it impacts the forces acting upon the cutting edge and therefore life of the peeling plate. Therefore, at a time prior to filmg it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Takahashi with the curvature as claimed in order to optimize the cutting performance and forces acting upon the cutting edges asa function of operational parameters.  See In re Aller, 220 F.2d at 456; Smith v. Nichols, 88 U.S. at 118-19.
(Claim 38) Each secondary cutting edge (31a) is a linear cutting edge in either a plan view or side view of the peeling plate (Figs. 4, 5).
(Claim 39) Takahashi discloses an assembly that includes a tool holder (11) and at least one peeling plate (20) mounted to said tool holder (Figs. 1-3).
Response to Arguments
Applicant’s arguments with respect to claims 20-21, 23-24, 26, 30-31, 35 and 37-39 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722